           Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 1 of 21




                                   SECURITIES PURCHASE AGREEMENT

       This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of October
1, 2019, is entered into by and between Pharmagreen Biotech Inc., a Nevada corporation (the
“Company”), and EMA Financial, LLC, a Delaware limited liability company (the “Purchaser” or
“Holder”).

        WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant
to Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act” or “1933 Act”),
and Rule 506 promulgated thereunder by the United States Securities and Exchange Commission
(the “SEC”), the Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company a 10% convertible note of the Company, in the form attached hereto
as Exhibit A, in the principal amount of $78,000.00 (together with any note(s) issued in
replacement thereof or as interest thereon or otherwise with respect thereto in accordance with the
terms thereof, the “Note”), convertible into shares (“Conversion Shares”) of common stock,
$0.001 par value per share (the “Common Stock”), of the Company, upon the terms and subject to
the limitations and conditions set forth in such Note.

       NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Purchaser agree as follows:

               1. Purchase and Sale of Note.

                a)       Purchase of Note. On the Closing Date (as defined below), the Company
 shall issue and sell to the Purchaser, and the Purchaser agrees to purchase from the Company, the
 Note for an aggregate purchase price of $78,000.00 (“Purchase Price”).

                b)     Form of Payment. On the Closing Date (i) the Purchaser shall pay the
 Purchase Price by wire transfer of immediately available funds, in accordance with the
 Company’s written instructions as provided in the disbursement authorization dated October 1,
 2019 and signed by the Company (the “Disbursement Authorization”), simultaneously with
 delivery of the Note, and (ii) the Company shall deliver such Note duly executed on behalf of the
 Company to the Purchaser, simultaneously with delivery of such Purchase Price.

               c)      Closing Date. Subject to the satisfaction (or written waiver) of the
 conditions thereto set forth in Section 8 and Section 9 below, the closing of the transactions
 contemplated by this Agreement (the “Closing”) shall occur on the first business day following
 the date hereof or such other mutually agreed upon time (the “Closing Date”)

           2. Purchaser’s Representations and Warranties. The Purchaser represents and
warrants to the Company that:

               a)      Investment Purpose. Purchaser is acquiring the Note and the Conversion
 Shares (collectively, the “Securities”) for its own account and not with a view towards, or for
 resale in connection with, the public sale or distribution thereof in violation of applicable
 securities laws; provided, however, by making the representations herein, Purchaser does not

                                                       1
Securities Purchase Agreement – PHBI, T1, 2019-09-25
           Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 2 of 21




 agree, or make any representation or warranty, to hold any of the Securities for any minimum or
 other specific term and reserves the right to dispose of the Securities at any time in accordance
 with or pursuant to a registration statement or an exemption under the 1933 Act. The Purchaser
 is acquiring the Securities hereunder in the ordinary course of its business. The Purchaser does
 not presently have any agreement or understanding, directly or indirectly, with any person to
 distribute any of the Securities in violation of applicable securities laws.

               b)      Accredited Investor Status. The Purchaser is an “accredited investor” as that
 term is defined in Rule 501(a) of Regulation D (an “Accredited Investor”).

           3. Representations and Warranties of the Company. Except as disclosed by the
 Company in the publicly filed SEC Documents (as defined in this Agreement) the Company
 represents and warrants to the Purchaser, as of the date hereof and the Closing Date, that:

                a)      Organization and Qualification. The Company and each of its Subsidiaries
 (as defined below), if any, is a corporation duly organized, validly existing and in good standing
 under the laws of the jurisdiction in which it is incorporated, with full power and authority
 (corporate and other) to own, lease, use and operate its properties and to carry on its business as
 and where now owned, leased, used, operated and conducted. The SEC Documents set forth a list
 of all of the Subsidiaries of the Company and the jurisdiction in which each is incorporated The
 Company and each of its Subsidiaries is duly qualified as a foreign corporation to do business and
 is in good standing in every jurisdiction in which its ownership or use of property or the nature of
 the business conducted by it makes such qualification necessary except where the failure to be so
 qualified or in good standing would not have a Material Adverse Effect. “Material Adverse
 Effect” means any material adverse effect on the business, operations, assets, financial condition
 or prospects of the Company or its Subsidiaries, if any, taken as a whole, or on the transactions
 contemplated hereby or by the agreements or instruments to be entered into in connection
 herewith. “Subsidiaries” means any corporation or other organization, whether incorporated or
 unincorporated, in which the Company owns, directly or indirectly, any equity or other ownership
 interest.

                b)       Authorization; Enforcement. (i) The Company has all requisite corporate
 power and authority to enter into and perform this Agreement and the Note and to consummate
 the transactions contemplated hereby and thereby and to issue the Securities, in accordance with
 the terms hereof and thereof, (ii) the execution and delivery of this Agreement and the Note by
 the Company and the consummation by it of the transactions contemplated hereby and thereby
 (including without limitation, the issuance of the Note and the issuance and reservation for
 issuance of the Conversion Shares issuable upon conversion and exercise thereof) have been duly
 authorized by the Company’s Board of Directors and no further consent or authorization of the
 Company, its Board of Directors, or its shareholders is required, (iii) this Agreement has been
 duly executed and delivered by the Company by its authorized representative, and such authorized
 representative is the true and official representative with authority to sign this Agreement and the
 other documents executed in connection herewith and bind the Company accordingly, and (iv)
 this Agreement constitutes, and upon execution and delivery by the Company of the Note and
 each of such instruments will constitute, a legal, valid and binding obligation of the Company
 enforceable against the Company in accordance with its terms.

                                                       2
Securities Purchase Agreement – PHBI, T1, 2019-09-25
           Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 3 of 21




                 c)      Capitalization. As of the date hereof, the authorized capital stock of the
 Company, and number of shares issued and outstanding, is as set forth in the Company’s most
 recent periodic report filed with the SEC. Except as disclosed in the SEC Documents no shares
 are reserved for issuance pursuant to the Company’s stock option plans. Except as disclosed in
 the SEC Documents no shares are reserved for issuance pursuant to securities exercisable for, or
 convertible into or exchangeable for shares of Common Stock. All of such outstanding shares of
 capital stock are, or upon issuance will be, duly authorized, validly issued, fully paid and non-
 assessable. No shares of capital stock of the Company are subject to preemptive rights or any
 other similar rights of the shareholders of the Company or any liens or encumbrances imposed
 through the actions or failure to act of the Company. As of the effective date of this Agreement,
 and except as disclosed in the SEC Documents, (i) there are no outstanding options, warrants,
 scrip, rights to subscribe for, puts, calls, rights of first refusal, agreements, understandings, claims
 or other commitments or rights of any character whatsoever relating to, or securities, notes or
 rights convertible into or exchangeable for any shares of capital stock of the Company or any of
 its Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is or may
 become bound to issue additional shares of capital stock of the Company or any of its Subsidiaries,
 (ii) there are no agreements or arrangements under which the Company or any of its Subsidiaries
 is obligated to register the sale of any of its or their securities under the 1933 Act and (iii) there
 are no anti-dilution or price adjustment provisions contained in any security issued by the
 Company (or in any agreement providing rights to security holders) that will be triggered by the
 issuance of any of the Securities. The Company has furnished to the Purchaser true and correct
 copies of the Company’s Certificate or Articles of Incorporation as in effect on the date hereof
 (“Formation Documents”), the Company’s By-laws, as in effect on the date hereof (the “By-
 laws”), and the terms of all securities convertible into or exercisable for Common Stock of the
 Company and the material rights of the holders thereof in respect thereto.

                d)     Issuance of Shares. The Conversion Shares are duly authorized and reserved
 for issuance and, upon conversion of the Note, as the case may be, in accordance with their
 respective terms, will be validly issued, fully paid and non-assessable, and free from all taxes,
 liens, claims and encumbrances with respect to the issue thereof and shall not be subject to
 preemptive rights or other similar rights of shareholders of the Company and will not impose
 personal liability upon the holder thereof.

                 e)      Acknowledgment of Dilution. The Company’s executive officers and
 directors understand the nature of the Securities being sold hereby and recognize that the issuance
 of the Securities will have a potential dilutive effect on the equity holdings of other holders of the
 Company’s equity or rights to receive equity of the Company. The Board of Directors of the
 Company has concluded, in its good faith business judgment that the issuance of the Securities is
 in the best interests of the Company. The Company specifically acknowledges that its obligation
 to issue the Conversion Shares upon conversion of the Notes is binding upon the Company and
 enforceable regardless of the dilution such issuance may have on the ownership interests of other
 stockholders of the Company or parties entitled to receive equity of the Company.

              f)     No Conflicts. The execution, delivery and performance of this Agreement,
 and the Note by the Company and the consummation by the Company of the transactions
 contemplated hereby and thereby (including, without limitation, the issuance and reservation for

                                                       3
Securities Purchase Agreement – PHBI, T1, 2019-09-25
           Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 4 of 21




 issuance of the Conversion Shares) will not (i) conflict with or result in a violation of any
 provision of the Formation Documents or By-laws, or (ii) violate or conflict with, or result in a
 breach of any provision of, or constitute a default (or an event which with notice or lapse of time
 or both could become a default) under, or give to others any rights of termination, amendment,
 acceleration or cancellation of, any agreement, indenture, patent, patent license or instrument to
 which the Company or any of its Subsidiaries is a party and that is not filed as an SEC Document
 or other document filed with the SEC, or (iii) result in a violation of any law, rule, regulation,
 order, judgment or decree (including federal and state securities laws and regulations and
 regulations of any self-regulatory organizations to which the Company or its securities are
 subject) applicable to the Company or any of its Subsidiaries or by which any property or asset
 of the Company or any of its Subsidiaries is bound or affected (except for such conflicts, defaults,
 terminations, amendments, accelerations, cancellations and violations as would not, individually
 or in the aggregate, have a Material Adverse Effect). Neither the Company nor any of its
 Subsidiaries is in violation of its Formation Documents, By-laws or other organizational
 documents and neither the Company nor any of its Subsidiaries is in default (and no event has
 occurred which with notice or lapse of time or both could put the Company or any of its
 Subsidiaries in default) under, and neither the Company nor any of its Subsidiaries has taken any
 action or failed to take any action that would give to others any rights of termination, amendment,
 acceleration or cancellation of, any agreement, indenture or instrument to which the Company or
 any of its Subsidiaries is a party or by which any property or assets of the Company or any of its
 Subsidiaries is bound or affected, except for possible defaults as would not, individually or in the
 aggregate, have a Material Adverse Effect. The businesses of the Company and its Subsidiaries,
 if any, are not being conducted, and shall not be conducted so long as the Purchaser owns any of
 the Securities, in violation of any law, ordinance or regulation of any governmental entity. Except
 as specifically contemplated by this Agreement and as required under the 1933 Act and any
 applicable state securities laws, the Company is not required to obtain any consent, authorization
 or order of, or make any filing or registration with, any court, governmental agency, regulatory
 agency, self-regulatory organization or stock market or any third party in order for it to execute,
 deliver or perform any of its obligations under this Agreement and the Note in accordance with
 the terms hereof or thereof or to issue and sell the Securities in accordance with the terms hereof
 and thereof and to issue the Conversion Shares. All consents, authorizations, orders, filings and
 registrations which the Company is required to obtain pursuant to the preceding sentence have
 been obtained or effected on or prior to the date hereof. The Company is not in violation of the
 listing requirements of the Principal Market (as defined in this Agreement) and does not
 reasonably anticipate that the Common Stock will be delisted by the Principal Market in the
 foreseeable future. The Company and its Subsidiaries are unaware of any facts or circumstances
 which might give rise to any of the foregoing.

               g)      SEC Documents; Financial Statements. The Company has filed all reports,
 schedules, forms, statements and other documents required to be filed by it with the SEC (all of
 the foregoing filed prior to the date hereof and all exhibits included therein and financial
 statements and schedules thereto and documents (other than exhibits to such documents)
 incorporated by reference therein, being hereinafter referred to herein as the “SEC Documents”).
 Upon written request the Company will deliver to the Purchaser true and complete copies of the
 SEC Documents, except for such exhibits and incorporated documents. As of their respective
 dates, the SEC Documents complied in all material respects with the requirements of the

                                                       4
Securities Purchase Agreement – PHBI, T1, 2019-09-25
           Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 5 of 21




 Securities Exchange Act of 1934, as amended (“1934 Act” or “Exchange Act”), and none of the
 SEC Documents, at the time they were filed with the SEC, contained any untrue statement of a
 material fact or omitted to state a material fact required to be stated therein or necessary in order
 to make the statements therein, in light of the circumstances under which they were made, not
 misleading. None of the statements made in any such SEC Documents is, or has been, required
 to be amended or updated under applicable law (except for such statements as have been amended
 or updated in subsequent filings prior the date hereof). As of their respective dates, the financial
 statements of the Company included in the SEC Documents complied as to form in all material
 respects with applicable accounting requirements and the published rules and regulations of the
 SEC with respect thereto. Such financial statements have been prepared in accordance with
 United States generally accepted accounting principles, consistently applied, during the periods
 involved and fairly present in all material respects the consolidated financial position of the
 Company and its consolidated Subsidiaries as of the dates thereof and the consolidated results of
 their operations and cash flows for the periods then ended (subject, in the case of unaudited
 statements, to normal year-end audit adjustments). Except as set forth in the financial statements
 of the Company included in the SEC Documents, the Company has no liabilities, contingent or
 otherwise, other than (i) liabilities incurred in the ordinary course of business, and (ii) obligations
 under contracts and commitments incurred in the ordinary course of business and not required
 under generally accepted accounting principles to be reflected in such financial statements, which,
 individually or in the aggregate, are not material to the financial condition or operating results of
 the Company. The Company is subject to the reporting requirements of the 1934 Act.

                h)     Absence of Certain Changes. Since June 30, 2019, there has been no
 material adverse change and no material adverse development in the assets, liabilities, business,
 properties, operations, financial condition, results of operations, prospects or 1934 Act reporting
 status of the Company or any of its Subsidiaries.

                i)      Absence of Litigation. There is no action, suit, claim, proceeding, inquiry
 or investigation before or by any court, public board, government agency, self-regulatory
 organization or body pending or, to the knowledge of the Company or any of its Subsidiaries,
 threatened against or affecting the Company or any of its Subsidiaries, or their officers or directors
 in their capacity as such, that could have a Material Adverse Effect. The public filings contain a
 complete list and summary description of any pending or, to the knowledge of the Company,
 threatened proceeding against or affecting the Company or any of its Subsidiaries, without regard
 to whether it would have a Material Adverse Effect. The Company and its Subsidiaries are
 unaware of any facts or circumstances which might give rise to any of the foregoing.

                j)     Patents, Copyrights, etc. The Company and each of its Subsidiaries owns or
 possesses the requisite licenses or rights to use all patents, patent applications, patent rights,
 inventions, know-how, trade secrets, trademarks, trademark applications, service marks, service
 names, trade names and copyrights (“Intellectual Property”) necessary to enable it to conduct its
 business as now operated (and, as presently contemplated to be operated in the future); there is
 no claim or action by any person pertaining to, or proceeding pending, or to the Company’s
 knowledge threatened, which challenges the right of the Company or of a Subsidiary with respect
 to any Intellectual Property necessary to enable it to conduct its business as now operated (and,
 as presently contemplated to be operated in the future); to the best of the Company’s knowledge,

                                                       5
Securities Purchase Agreement – PHBI, T1, 2019-09-25
           Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 6 of 21




 the Company’s or its Subsidiaries’ current and intended products, services and processes do not
 infringe on any Intellectual Property or other rights held by any person and/or entity; and the
 Company is unaware of any facts or circumstances which might give rise to any of the foregoing.
 The Company and each of its Subsidiaries have taken reasonable security measures to protect the
 secrecy, confidentiality and value of their Intellectual Property.

                k)      No Materially Adverse Contracts, Etc. Neither the Company nor any of its
 Subsidiaries is subject to any charter, corporate or other legal restriction, or any judgment, decree,
 order, rule or regulation which in the judgment of the Company’s officers has or is expected in
 the future to have a Material Adverse Effect. Neither the Company nor any of its Subsidiaries is
 a party to any contract or agreement which in the judgment of the Company’s officers has or is
 expected to have a Material Adverse Effect.

                l)     Disclosure. No event or circumstance has occurred or exists with respect to
 the Company or any of its Subsidiaries or its or their business, properties, prospects, operations
 or financial conditions, which, under applicable law, rule or regulation, requires public disclosure
 or announcement by the Company but which has not been so publicly announced or disclosed.

                m)     Brokers. The Company hereby represents and warrants that it has not hired,
 retained or dealt with any broker, finder, consultant, person, firm or corporation (“Broker”) in
 connection with the negotiation, execution or delivery of this Agreement or the transactions
 contemplated hereunder. The Company covenants and agrees that should any claim be made
 against Purchaser for any commission or other compensation by the Broker, based upon the
 Company’s engagement of such person in connection with this transaction, the Company shall
 indemnify, defend and hold Purchaser harmless from and against any and all damages, expenses
 (including attorneys’ fees and disbursements) and liability arising from such claim. The Company
 shall pay the commission of the Broker, to the attention of the Broker, pursuant to their separate
 agreement(s) between the Company and the Broker.

                n)       Permits; Compliance. The Company and each of its Subsidiaries is in
 possession of all franchises, grants, authorizations, licenses, permits, easements, variances,
 exemptions, consents, certificates, approvals and orders necessary to own, lease and operate its
 properties and to carry on its business as it is now being conducted (collectively, the “Company
 Permits”), and there is no action pending or, to the knowledge of the Company, threatened
 regarding suspension or cancellation of any of the Company Permits. Neither the Company nor
 any of its Subsidiaries is in conflict with, or in default or violation of, any of the Company Permits,
 except for any such conflicts, defaults or violations which, individually or in the aggregate, would
 not reasonably be expected to have a Material Adverse Effect. Since June 30, 2019, neither the
 Company nor any of its Subsidiaries has received any notification with respect to possible
 conflicts, defaults or violations of applicable laws, except for notices relating to possible conflicts,
 defaults or violations, which conflicts, defaults or violations would not have a Material Adverse
 Effect.

             o)       Insurance. The Company and its Subsidiaries are insured by insurers of
 recognized financial responsibility against such losses and risks and in such coverage, amounts
 as are prudent and customary in the businesses in which the Company is engaged, including, but

                                                       6
Securities Purchase Agreement – PHBI, T1, 2019-09-25
           Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 7 of 21




 not limited to, directors and officer’s insurance coverage with coverage amounts that are at least
 equal to the aggregate Purchase Price. Neither the Company nor any Subsidiary has any reason
 to believe that it will not be able to renew its existing insurance coverage as and when such
 coverage expires or to obtain similar coverage from similar insurers as may be necessary to
 continue its business without a significant increase in cost.

                 p)     No “Shell”. As of the date of this Agreement the Company is an operating
company and, either (i) is not or has never been a “shell issuer” as defined in Rule 144(i)(2) or (ii)
at least 12 months have passed since the Company filed Form 10 Type information indicating it is
not a “shell issuer” (and supporting the claim that it is no longer a shell company), filed all required
reports for at least twelve consecutive months after the filing of the respective Form 10
information, and has therefore complied with Rule 144(i)(2).

              q)      Bad Actor. No officer or director of the Company would be disqualified
under Rule 506(d) of the Securities Act as amended on the basis of being a “bad actor”.

               r)       Acknowledgement         Regarding    Purchaser’s      Trading      Activity.
Notwithstanding anything in this Agreement or elsewhere to the contrary it is understood and
acknowledged by the Company that: (i) the Purchaser has not been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the Securities for any
specified term; (ii) each Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction.

                s)       Sarbanes-Oxley Act. The Company and each Subsidiary is in material
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and all applicable rules and regulations promulgated by the SEC thereunder
that are effective as of the date hereof.

               4. COVENANTS.

               a)      Best Efforts. The parties shall use their best efforts to satisfy timely each of
   the conditions described in Section 6 and 7 of this Agreement.

                b)     Form D; Blue Sky Laws. The Company agrees when applicable to timely
   file a Form D with respect to the Securities as required under Regulation D and to provide a
   copy thereof to the Purchaser promptly after such filing. The Company shall, on or before the
   Closing Date, take such action as the Company shall reasonably determine is necessary to
   qualify the Securities for sale to the Purchaser at the applicable closing pursuant to this
   Agreement under applicable securities or “blue sky” laws of the states of the United States (or
   to obtain an exemption from such qualification), and shall provide evidence of any such action
   so taken to the Purchaser on or prior to the Closing Date.



                                                       7
Securities Purchase Agreement – PHBI, T1, 2019-09-25
           Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 8 of 21




                c)     Use of Proceeds. The Company shall use the proceeds from the sale of the
   Securities for general corporate purposes, marketing and sales, product development, key
   personnel recruiting and business development purposes, and shall not, directly or indirectly,
   use such proceeds for (i) the repayment of any debt issued in corporate finance transactions, (ii)
   any loan to or investment in any other corporation, partnership, enterprise or other person
   (except in connection with the Company’s currently existing operations), or (iii) any loan,
   credit, or advance to any officers, directors, employees, or affiliates of the Company.

                d)      Financial Information. Upon written request of the Purchaser, the Company
   agrees to within (3) three days of the written request send or make available the following
   reports filed with the SEC or OTC Markets Group to the Purchaser: a copy of its Annual Report
   and its Quarterly Reports and any Supplemental Reports; (ii) copies of all press releases issued
   by the Company or any of its Subsidiaries; and (iii) copies of any notices or other information
   the Company makes available or gives to such shareholders. Notwithstanding the foregoing,
   the Company shall not disclose any material nonpublic information to the Purchaser without its
   consent unless such information is disclosed to the public prior to or promptly following such
   disclosure to the Purchaser.

                 e)     Listing. The Company will obtain and, so long as the Purchaser owns any
   of the Securities, maintain the listing and trading of its Common Stock on the Principal Market,
   and will comply in all respects with the Company’s reporting, filing and other obligations under
   the bylaws or rules of the Financial Industry Regulatory Authority (“FINRA”) and such
   exchanges, as applicable. The Company shall promptly provide to the Purchaser copies of any
   notices it receives from the SEC, OTC Markets Group and any other exchanges or quotation
   systems on which the Common Stock is then listed regarding the continued eligibility of the
   Common Stock for listing on such exchanges and quotation systems, provided that it shall not
   provide any notices constituting material nonpublic information. If at any time while the Note
   is outstanding the Company fails to maintain the listing and trading and of its Common Stock,
   or fails in any way to comply with the Company’s reporting/ filing obligations such failure(s)
   will result in liquidated damages of fifteen thousand dollars ($15,000), being immediately due
   and payable to Purchaser at its election in the form of cash payment or addition to the balance
   of the Note.

                 f)     Corporate Existence. So long as the Purchaser beneficially owns any
   Securities, the Company shall maintain its corporate existence and shall not sell all or
   substantially all of the Company’s assets, except in the event of a merger or consolidation or
   sale of all or substantially all of the Company’s assets, where the surviving or successor entity
   in such transaction (i) assumes the Company’s obligations hereunder and under the agreements
   and instruments entered into in connection herewith and (ii) is a publicly traded corporation
   whose Common Stock is listed for trading on Principal Market.

                g)      No Integration. The Company shall not make any offers or sales of any
   security (other than the Securities) under circumstances that would require registration of the
   Securities being offered or sold hereunder under the 1933 Act or cause the offering of the
   Securities to be integrated with any other offering of securities by the Company for the purpose
   of any stockholder approval provision applicable to the Company or its securities.

                                                       8
Securities Purchase Agreement – PHBI, T1, 2019-09-25
           Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 9 of 21




               h)       Securities Laws Disclosure; Publicity. The Company shall comply with
applicable securities laws by filing a Current Report on Form 8-K, within four (4) Trading Days
following the date hereof, disclosing all the material terms of the transactions contemplated hereby.

                 i)     Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company covenants and agrees
that neither it nor any other person acting on its behalf will provide the Purchaser or its agents or
counsel with any information that the Company believes constitutes material non-public
information, unless prior thereto the Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and confirms that the
Purchaser shall be relying on the foregoing covenant in effecting transactions in securities of the
Company.

                j)      Subsidiaries. So long as the Note remains outstanding, the Company shall
not transfer any assets or rights to any of its subsidiaries or permit any of its subsidiaries to engage
in any significant business or operations, whether such subsidiaries are currently existing or
hereafter created.

                k)     Insurance. So long as the Note remains outstanding, the Company and its
Subsidiaries shall maintain in full force and effect insurance reasonably believed by the Company
to be adequate coverage (a) on all assets and activities, covering property loss or damage and loss
of income by fire or other hazards or casualty, and (b) against all liabilities, claims and risks for
which it is customary for companies similarly situated to the Company to insure, including without
limitation applicable product liability insurance, required workmen’s compensation insurance, and
other insurance covering injury or damage to persons or property, but excluding directors and
officers insurance coverage. The Company shall promptly furnish or cause to be furnished
evidence of such insurance to the Purchaser, in form and substance reasonably satisfactory to the
Purchaser

                 l)      ROFR. At any time while the Note is outstanding, the Company desires to
borrow funds, raise additional capital and/or issue additional promissory notes convertible into
shares of securities of the Company (a “Prospective Financing”), the Purchaser shall have the right
of first refusal to participate in the Prospective Financing, and the Company shall provide written
notice containing the terms of such Prospective Financing (the “ROFR Notice”) to the Purchaser
prior to effectuating any such transaction. The ROFR Notice shall specify all of the key terms of
the Prospective Financing, including, but not limited to, the proposed investment amount, the
proposed rate of interest, the proposed conversion price, the proposed term of the investment, the
type and number of securities to be sold and any and all other relevant terms, each as applicable.
Upon Purchaser’s receipt of the ROFR Notice, Purchaser shall have the exclusive right to
participate in such Prospective Financing(s), upon the terms specified in the ROFR Notice, by
sending written notice to the Company within seven (7) business days after Purchaser’s receipt of
the ROFR Notice. In the event Purchaser fails to exercise its right of first refusal with respect to
an ROFR Notice within the time set forth above, Purchaser shall be deemed to have waived its
right of first refusal with respect to such Prospective Financing, provided that it shall retain such
right with respect to any future Prospective Financing. Notwithstanding anything contained

                                                       9
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 10 of 21




herein, the Company shall not furnish any material non-public information concerning the
Company without the Purchaser’s prior written consent, and shall initially only indicate to the
Purchaser that the Company contemplates a financing. Notwithstanding anything contained
herein, in no event shall the Purchaser be entitled to purchase any securities which would cause
the sum of (1) the number of shares of Common Stock beneficially owned by the Purchaser and
its affiliates (other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of the Note or the unexercised or unconverted
portion of any other security of the Company subject to a limitation on conversion or exercise
analogous to the limitations contained herein) and (2) the number of shares of directly or indirectly
purchasable under this Section, to exceed 4.99% of the outstanding shares of Common Stock (or
9.99% of the total issued Common Stock of the Company if specified by Purchaser and
accompanied with applicable documentation such as any Amendment made to this Agreement or
the Note).

                m)      Future Financings: From the date hereof until such time as the Purchaser no
longer holds any of the Securities, in the event the Company issues or sells any shares of Common
Stock or securities directly or indirectly convertible into or exercisable for Common Stock
(“Common Stock Equivalents”) or amends the transaction documents relating to any sale or
issuance of Common Stock or Common Stock Equivalents, and the Purchaser reasonably believes
that the terms and conditions thereunder are more favorable to such investors as the terms and
conditions granted under this Agreement, Note or any document provided by the Purchaser to the
Company relating to any sale or issuance of Common Stock (the “Transaction Documents”), then
at the Purchaser’s option the Transaction Documents shall be deemed automatically amended so
as to give the Purchaser the benefit of such more favorable terms or conditions (for the avoidance
of doubt, the Purchaser shall not be required to provide any notice to the Company with respect to
such more favorable terms or conditions). Promptly following a request to the Company, the
Company shall provide Purchaser with all executed transaction documents relating to any such
sale or issue of Common Stock or Common Stock Equivalents. Company shall deliver
acknowledgment of such automatic amendment to the Transaction Documents to Purchaser in
form and substance reasonably satisfactory to the Purchaser (the “Acknowledgment”) within three
(3) business days of Company’s receipt of request from Purchaser (the “Deadline”), provided that
Company’s failure to timely provide the Acknowledgement shall not affect the automatic
amendments contemplated hereby. If the Acknowledgement is not delivered by the Deadline,
Company shall pay to the Purchaser $1,000.00 per day in cash, for each day beyond the Deadline
that the Company fails to deliver such Acknowledgement such cash amount shall be paid to Holder
by the first day of the month following the month in which it has accrued or, at the option of the
Holder, shall be added to the principal amount of the Note, in which event interest shall accrue
thereon in accordance with the terms of the Note and such additional principal amount shall be
convertible into Common Stock in accordance with the terms of the Note.

                n)     Piggyback Registration Rights. Borrower shall include all shares issuable
upon conversion of the Note on: (i) the next registration statement and Regulation A offering
statement Borrower files with the SEC; (ii) the subsequent registration statement if such previous
registration statement is withdrawn, (iii) the subsequent Regulation A offering statement if such
previous Regulation A offering statement is withdrawn, (iv) any amendment to any registration


                                                       10
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 11 of 21




statement previously filed but not effective as of the Issue Date (as defined in the Note), and (v)
any amendment to any Regulation A offering statement previously filed but not qualified as of the
Issue Date. Failure to do so will result in liquidated damages of fifty percent (50%) of the
outstanding principal amount of the Note, but not less than twenty-five thousand dollars ($25,000),
being immediately due and payable to Holder at its election in the form of cash payment or addition
to the balance of the Note.

                 o)     Subsequent Financings. Notwithstanding anything contained herein, if at
any time while this Note is outstanding the Company enters into any capital raising transaction,
including without limitation an equity line transaction, a loan transaction or the sale of shares of
Common Stock or securities convertible into or exercisable or exchangeable for Common Stock,
whether or not permitted under the Transaction Documents (“Subsequent Financing”), then
following the closing of each such Subsequent Financing the Holder in its sole and absolute
discretion may compel the Company to redeem up to the entire outstanding balance of the Note
from the gross proceeds therefrom (“Redemption Amount”), provided however (a) if the Holder
is holding other convertible notes similar to this Note whether issued prior or after the Issue Date
of this Note (collectively with this Note, the “Notes”), the Redemption Amount may be applied to
redeem any or all of the Notes specified by the Holder, (b) the Holder shall be notified in writing
of the closing of each such Subsequent Financing within one (1) day following such closing, and
(c) the Holder may elect not to exercise its right to such redemption in whole or in part, in which
case the Company may not redeem any Notes in connection with such Subsequent Financing to
the extent so rejected (for clarification, if the holder elects to reject any redemption in any instance,
such rejection shall not affect the Holder’s redemption rights hereunder in the future). Further, in
the event that the Holder demands redemption of a portion or the full balance of the Note within
the first six (6) months from Note’s Issue Date, such Redemption Amount shall subject to then
then applicable Prepayment Factor, as defined in the Note shall be applied). To the extent the
Company is obligated to redeem any portion of the Notes pursuant to this Section but fails to do
so, such default shall constitute an Event of Default under all the Notes.

                 p)     Additional Investment Right. Purchaser shall have the right at any time from
time to time, as of the date hereof, and until such date when the Note is no longer outstanding, to
in its sole and absolute discretion purchase an additional convertible promissory note, or additional
convertible promissory notes, from the Company for up to a principal amount equal to the amount
of the Note purchased hereunder (each a “Subsequent Note” and collectively the “Subsequent
Notes”) on the same terms and conditions as applicable to the purchase and sale of the Note
purchased on the date hereof by Purchaser, and in substantially the same form and substance as
the Note issued pursuant to this Agreement, mutatis mutandis, (each a “Subsequent Note Purchase”
and collectively “Subsequent Note Purchases”). For Purchaser to exercise such Subsequent Note
Purchase right, Purchaser shall deliver written notice, to the Company (for clarity notice sent via
electronic mail shall satisfy such written notice requirement) electing to exercise such Subsequent
Note Purchase right, which notice shall specify the principal amount of the Additional Note to be
purchased by such Purchaser (“Subsequent Note Amount”) and the date on which such purchase
and sale shall occur (“Subsequent Note Closing”), which Subsequent Note Closing shall occur
within five (5) days following such notice by such Purchaser, or such other date mutually agreed
upon by the Purchaser and Company. The terms and conditions of any Subsequent Note Purchase


                                                       11
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 12 of 21




shall be identical to the terms and conditions set forth in this Agreement applicable to the sale of
the Note on the date hereof, including without limitation each Subsequent Note will be in the form
of the Note issued hereto, provided that the Maturity Date thereunder shall be on ninth (9th) month
from the Subsequent Note’s issue date. Further, if a warrant to purchase Company’s common stock
was issued pursuant to this Agreement then Purchaser shall receive a warrant in the form as the
same form and substance as the warrant issued pursuant to this Agreement (“Subsequent
Warrant”), provided that the Termination Date of the Additional Warrant shall be the fifth (5th)
anniversary from the issue date of the Subsequent Warrant. On or prior to any Subsequent Note
Closing(s), the Company and the Purchaser shall, upon Purchaser’s request, execute and deliver a
new securities purchase agreement with respect to the Subsequent Note Purchase(s) in the same
form and substance as this Agreement (each a “Subsequent Purchase Agreement and collectively
“Subsequent Purchase Agreements”), mutatis mutandis, and all the representations, warranties,
covenants, indemnities and conditions set forth herein shall be included and incorporated with
respect to such Note Purchase, mutatis mutandis. Purchaser may assign its Subsequent Note
Purchase right hereunder to any affiliate of such Purchaser.

             5. Transfer Agent Instructions. Upon receipt of a duly executed Notice of Conversion,
   the Company shall issue irrevocable instructions to its transfer agent to issue certificates,
   registered in the name of the Purchaser or its nominee, for the Conversion Shares in such
   amounts as specified from time to time by the Purchaser to the Company upon conversion of
   the Note, or any part thereof, in accordance with the terms thereof (the “Irrevocable Transfer
   Agent Instructions”). In the event that the Company proposes to replace its transfer agent, the
   Company shall provide, prior to the effective date of such replacement, a fully executed
   Irrevocable Transfer Agent Instructions in a form as initially delivered pursuant to this
   Agreement and the Securities (including but not limited to the provision to irrevocably reserve
   shares of Common Stock in the Reserved Amount (as defined in the Note)) signed by the
   successor transfer agent (to the Company) and the Company. Prior to registration of the
   Conversion Shares under the 1933 Act or the date on which the Conversion Shares may be sold
   pursuant to Rule 144 without any restriction as to the number of Securities as of a particular
   date that can then be immediately sold, all such certificates shall bear the restrictive legend
   specified in Section 2(g) of this Agreement. The Company warrants that: (i) no instruction other
   than the Irrevocable Transfer Agent Instructions referred to in this Section 5, and stop transfer
   instructions to give effect to hereof (in the case of the Conversion Shares, prior to registration
   of the Conversion Shares under the 1933 Act or the date on which the Conversion Shares may
   be sold pursuant to Rule 144 without any restriction as to the number of Securities as of a
   particular date that can then be immediately sold), will be given by the Company to its transfer
   agent and that the Securities shall otherwise be freely transferable on the books and records of
   the Company as and to the extent provided in this Agreement and the Note; (ii) it will not direct
   its transfer agent not to transfer or delay, impair, and/or hinder its transfer agent in transferring
   (or issuing)(electronically or in certificated form) any certificate for Conversion Shares to be
   issued to the Purchaser upon conversion of or otherwise pursuant to the Note as and when
   required by the Note and this Agreement; and (iii) it will not fail to remove (or direct its transfer
   agent not to remove or impair, delay, and/or hinder its transfer agent from removing) any
   restrictive legend (or to withdraw any stop transfer instructions in respect thereof) on any
   certificate for any Conversion Shares issued to the Purchaser upon conversion of or otherwise


                                                       12
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 13 of 21




   pursuant to the Note as and when required by the Note and this Agreement. Nothing in this
   Section shall affect in any way the Purchaser’s obligations and agreement set forth in Section
   2(g) hereof to comply with all applicable prospectus delivery requirements, if any, upon re-sale
   of the Securities. If the Purchaser provides the Company with (i) an opinion of counsel in form,
   substance and scope customary for opinions in comparable transactions, to the effect that a
   public sale or transfer of such Securities may be made without registration under the 1933 Act
   and such sale or transfer is effected or (ii) the Purchaser provides reasonable assurances that the
   Securities can be sold pursuant to Rule 144, the Company shall permit the transfer, and, in the
   case of the Conversion Shares, promptly instruct its transfer agent to issue one or more
   certificates, free from restrictive legend, in such name and in such denominations as specified
   by the Purchaser. The Company acknowledges that a breach by it of its obligations hereunder
   will cause irreparable harm to the Purchaser, by vitiating the intent and purpose of the
   transactions contemplated hereby. Accordingly, the Company acknowledges that the remedy at
   law for a breach of its obligations under this Section 5 may be inadequate and agrees, in the
   event of a breach or threatened breach by the Company of the provisions of this Section, that
   the Purchaser shall be entitled, in addition to all other available remedies, to an injunction
   restraining any breach and requiring immediate transfer, without the necessity of showing
   economic loss and without any bond or other security being required.

            6. Injunction Posting of Bond. In the event the Purchaser shall elect to convert the
   Note or any parts thereof, the Company may not refuse conversion or exercise based on any
   claim that Purchaser or anyone associated or affiliated with Purchaser has been engaged in any
   violation of law, or for any other reason. In connection with any injunction sought or attempted
   by the Company, the Company shall be required to post a bond at least equal to the greater of
   either: (i) the outstanding principal amount of the Note; and (ii) the market value of the
   Conversion Shares sought to be converted, exercised or issued, based on the sale price per share
   of Common Stock on the principal market on which it is traded.

               7. Delivery of Unlegended Shares.

                a)      Within one (1) business day (such first business day being the “Unlegended
   Shares Delivery Date”) after the business day on which the Company has received from the
   Purchaser (i) a notice of conversion, (ii) a representation that the requirements of Rule 144 or
   any other applicable exemption have been satisfied, and (iii) an opinion of counsel in form,
   substance and scope customary for opinions of counsel in comparable transactions to the effect
   that the shares to be sold or transferred may be sold or transferred pursuant to an exemption
   from such registration, the Company shall deliver such shares of Common Stock without any
   legends including the legend set forth in Section 4(h) above (the “Unlegended Shares”); and
   (z) cause the issuance of the Unlegended Shares to the Purchaser via express courier, by
   electronic transfer, or otherwise as requested by the Purchaser, on or before the Unlegended
   Shares Delivery Date.

               b)      The Company understands that a delay in the delivery of the Unlegended
   Shares later than the Unlegended Shares Delivery Date could result in economic loss to the
   Purchaser. As compensation to Purchaser for such loss, the Company agrees to pay late
   payment fees (as liquidated damages and not as a penalty) to the Purchaser for late delivery of

                                                       13
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 14 of 21




   Unlegended Shares in the amount of $250.00 per business day after the Unlegended Shares
   Delivery Date. If during any three hundred and sixty (360) day period, the Company fails to
   deliver Unlegended Shares as required by this Section for an aggregate of thirty (30) days, then
   Purchaser or assignee holding Securities subject to such default may, at its option, require the
   Company to redeem all or any portion of the shares subject to such default at a price per share
   equal to the greater of (i) 200% of the most recent closing price of the Common Stock or (ii)
   the parity value of the Default Sum to be paid (as defined in Section 3.16 of the Note)
   (“Unlegended Redemption Amount”). The Company shall pay any payments incurred under
   this Section in immediately available funds upon demand.

            8. Conditions to the Company’s Obligation to Sell. The obligation of the Company
   hereunder to issue and sell the Note to the Purchaser at the Closing is subject to the satisfaction,
   at or before the Closing Date of each of the following conditions provided that these conditions
   are for the Company’s sole benefit and may be waived by the Company at any time in its sole
   discretion:

             a)                The Purchaser shall have executed this Agreement and delivered the same
to the Company.

                    b)         The Purchaser shall have delivered the Purchase Price to the Company.

                c)      The representations and warranties of the Purchaser shall be true and correct
   in all material respects as of the date when made and as of the Closing Date as though made at
   that time (except for representations and warranties that speak as of a specific date), and the
   Purchaser shall have performed, satisfied and complied in all material respects with the
   covenants, agreements and conditions required by this Agreement to be performed, satisfied or
   complied with by the Purchaser at or prior to the Closing Date.

               d)      No litigation, statute, rule, regulation, executive order, decree, ruling or
   injunction shall have been enacted, entered, promulgated or endorsed by or in any court or
   governmental authority of competent jurisdiction or any self-regulatory organization having
   authority over the matters contemplated hereby which prohibits the consummation of any of the
   transactions contemplated by this Agreement.

            9. Conditions to The Purchaser’s Obligation to Purchase. The obligation of the
   Purchaser hereunder to purchase the Note at the Closing is subject to the satisfaction, at or
   before the Closing Date of each of the following conditions, provided that these conditions are
   for the Purchaser’s sole benefit and may be waived by the Purchaser at any time in its sole
   discretion:

               a)              The Company shall have executed this Agreement and delivered the same
   to the Purchaser.

               b)     The Company shall have delivered to the Purchaser the duly executed Note
   (in such denominations as the Purchaser shall request) in accordance with Section 1 above.



                                                       14
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 15 of 21




                c)      The Irrevocable Transfer Agent Instructions, in form and substance
   satisfactory to the Purchaser, shall have been delivered to and acknowledged in writing by the
   Company’s Transfer Agent (a copy of which written acknowledgment shall be provided to
   Purchaser prior to Closing).

                d)      The representations and warranties of the Company shall be true and correct
   in all material respects as of the date when made and as of the Closing Date as though made at
   such time (except for representations and warranties that speak as of a specific date) and the
   Company shall have performed, satisfied and complied in all material respects with the
   covenants, agreements and conditions required by this Agreement to be performed, satisfied or
   complied with by the Company at or prior to the Closing Date. The Purchaser shall have
   received a certificate or certificates reasonably requested by the Purchaser including, but not
   limited to certificates with respect to the Company’s Formation Documents, By-laws, and
   Board of Directors’ resolutions relating to the transactions contemplated hereby.

               e)      No litigation, statute, rule, regulation, executive order, decree, ruling or
   injunction shall have been enacted, entered, promulgated or endorsed by or in any court or
   governmental authority of competent jurisdiction or any self-regulatory organization having
   authority over the matters contemplated hereby which prohibits the consummation of any of the
   transactions contemplated by this Agreement.

               f)      No event shall have occurred which could reasonably be expected to have
   a Material Adverse Effect on the Company including but not limited to a change in the 1934
   Act reporting status of the Company or the failure of the Company to be timely in its 1934 Act
   reporting obligations.

              g)      The Conversion Shares shall have been authorized for quotation on the
   Principal Market and trading of the Common Stock on the Principal Market shall not have been
   suspended by the SEC or the Principal Market.

               10. Governing Law; Miscellaneous.

                a)       Governing Law. This Agreement shall be governed by and construed in
   accordance with the laws of the State of Nevada without regard to principles of conflicts of laws
   thereof or any other State. Any action brought by any party against any other party hereto
   concerning the transactions contemplated by this Agreement shall be brought only in the state
   courts located in the state and county of New York or in the federal courts located in the state
   and county of New York. The parties to this Agreement hereby irrevocably waive any objection
   to jurisdiction and venue of any action instituted hereunder and shall not assert any defense
   based on lack of jurisdiction or venue or based upon forum non conveniens. The parties
   executing this Agreement and other agreements referred to herein or delivered in
   connection herewith on behalf of the Company agree to submit to the in personam
   jurisdiction of such courts and hereby irrevocably waive trial by jury. The prevailing party
   shall be entitled to recover from the other party its reasonable attorney’s fees and costs. In the
   event that any provision of this Agreement or any other agreement delivered in connection
   herewith is invalid or unenforceable under any applicable statute or rule of law, then such


                                                       15
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 16 of 21




   provision shall be deemed inoperative to the extent that it may conflict therewith and shall be
   deemed modified to conform with such statute or rule of law. Any such provision which may
   prove invalid or unenforceable under any law shall not affect the validity or enforceability of
   any other provision of any agreement. Each party hereto hereby irrevocably waives personal
   service of process and consents to process being served in any suit, action or proceeding in
   connection with this Agreement or any other transaction document contemplated hereby by
   mailing a copy thereof via registered or certified mail or overnight delivery (with evidence of
   delivery) to such party at the address in effect for notices to it under this Agreement and agrees
   that such service shall constitute good and sufficient service of process and notice
   thereof. Nothing contained herein shall be deemed to limit in any way any right to serve process
   in any other manner permitted by law.

                 b)     Removal of Restrictive Legends. In the event that Purchaser has any shares
   of the Company’s Common Stock bearing any restrictive legends, and Purchaser, through its
   counsel or other representatives, submits to the Transfer Agent any such shares for the removal
   of the restrictive legends thereon in connection with a sale of such shares pursuant
   to any exemption to the registration requirements under the Securities Act, and the Company
   and or its counsel refuses or fails for any reason (except to the extent that such refusal or failure
   is based solely on applicable law that would prevent the removal of such restrictive legends) to
   render an opinion of counsel or any other documents or certificates required for the removal of
   the restrictive legends, then the Company hereby agrees and acknowledges that the Purchaser
   is hereby irrevocably and expressly authorized to have counsel to the Purchaser render any and
   all opinions and other certificates or instruments which may be required for purposes of
   removing such restrictive legends, and the Company hereby irrevocably authorizes and directs
   the Transfer Agent to, without any further confirmation or instructions from the Company, issue
   any such shares without restrictive legends as instructed by the Purchaser, and surrender to a
   common carrier for overnight delivery to the address as specified by the Purchaser, certificates,
   registered in the name of the Purchaser or its designees, representing the shares of Common
   Stock to which the Purchaser is entitled, without any restrictive legends and otherwise freely
   transferable on the books and records of the Company.

                c)     Filing Requirements. From the date of this Agreement until the Notes are
   no longer outstanding, the Company will timely and voluntarily comply with all reporting
   requirements that are applicable to an issuer with a class of shares registered pursuant to Section
   12(g) of the 1934 Act, whether or not the Company is then subject to such reporting
   requirements, and comply with all requirements related to any registration statement filed
   pursuant to this Agreement. The Company will use reasonable efforts not to take any action or
   file any document (whether or not permitted by the 1933 Act or the 1934 Act or the rules
   thereunder) to terminate or suspend such registration or to terminate or suspend its reporting
   and filing obligations under said acts until the Notes are no longer outstanding. The Company
   will maintain the quotation or listing of its Common Stock on the OTCQX, OTCQB, OTC Pink,
   New York Stock Exchange, NASDAQ Stock Market, NYSE MKT, f/k/a American Stock
   Exchange, or other applicable principal trading exchange or market for the Common Stock
   (whichever of the foregoing is at the time the principal trading exchange or market for the
   Common Stock) (the “Principal Market”), and will comply in all respects with the Company’s
   reporting, filing and other obligations under the bylaws or rules of the Principal Market, as

                                                       16
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 17 of 21




   applicable. The Company will provide Purchaser with copies of all notices it receives notifying
   the Company of the threatened and actual delisting of the Common Stock from any Principal
   Market. As of the date of this Agreement and the Closing Date, the OTC Pink is the Principal
   Market. Until the Note is no longer outstanding, the Company will continue the listing or
   quotation of the Common Stock on a Principal Market and will comply in all respects with the
   Company’s reporting, filing and other obligations under the bylaws or rules of the Principal
   Market.

                d)     Fees and Expenses. On or prior to the Closing, the Company shall pay or
   reimburse to Purchaser a non-refundable, non-accountable sum equal to $500.00 for the fees,
   costs and expenses (including without limitation due diligence and administrative expenses)
   incurred by the Purchaser in connection with the Purchaser’s due diligence and negotiation of
   the Transaction Documents and consummation of the Transactions. The Purchaser may
   withhold and offset the balance of such amount from the payment of its Purchase Price
   otherwise payable hereunder at Closing, which offset shall constitute partial payment of such
   Purchase Price in an amount equal to such offset. Except as expressly set forth in this
   Agreement, the Note, or the Disbursement Authorization to the contrary, each party shall pay
   the fees and expenses of its advisers, counsel, accountants and other experts, if any, and all other
   expenses incurred by such party incident to the negotiation, preparation, execution, delivery and
   performance of this Agreement. The Company shall pay all transfer agent fees, stamp taxes and
   other taxes and duties levied in connection with the delivery of any Securities to the Purchaser.
   The Disbursement Authorization includes a disbursement of $2,750.00 to Purchaser’s legal
   counsel for the Purchaser’s legal fees.

                e)       Usury. To the extent it may lawfully do so, the Company hereby agrees not
   to insist upon or plead or in any manner whatsoever claim, and will resist any and all efforts to
   be compelled to take the benefit or advantage of, usury laws wherever enacted, now or at any
   time hereafter in force, in connection with any claim, action or proceeding that may be brought
   by the Purchaser in order to enforce any right or remedy under the Note. Notwithstanding any
   provision to the contrary contained in herein or under the Note, it is expressly agreed and
   provided that the total liability of the Company under the Note for payments in the nature of
   interest shall not exceed the maximum lawful rate authorized under applicable law (the
   “Maximum Rate”), and, without limiting the foregoing, in no event shall any rate of interest or
   default interest, or both of them, when aggregated with any other sums in the nature of interest
   that the Company may be obligated to pay under the Note or herein exceed such Maximum
   Rate. It is agreed that if the maximum contract rate of interest allowed by law and applicable
   to the Note is increased or decreased by statute or any official governmental action subsequent
   to the date hereof, the new maximum contract rate of interest allowed by law will be the
   Maximum Rate applicable to the Note from the effective date forward, unless such application
   is precluded by applicable law. If under any circumstances whatsoever, interest in excess of
   the Maximum Rate is paid by the Company to the Purchaser with respect to indebtedness
   evidenced by the Note, such excess shall be applied by the Purchaser to the unpaid principal
   balance of any such indebtedness or be refunded to the Company, the manner of handling such
   excess to be at the Purchaser’s election.



                                                       17
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 18 of 21




               f)      Headings. The headings of this Agreement are for convenience of reference
   only and shall not form part of, or affect the interpretation of, this Agreement.

                g)      Severability. In the event that any provision of this Agreement is invalid or
   unenforceable under any applicable statute or rule of law, then such provision shall be deemed
   inoperative to the extent that it may conflict therewith and shall be deemed modified to conform
   with such statute or rule of law. Any provision hereof which may prove invalid or unenforceable
   under any law shall not affect the validity or enforceability of any other provision hereof.

                h)     Entire Agreement; Amendments. This Agreement and the instruments
   referenced herein contain the entire understanding of the parties with respect to the matters
   covered herein and therein and, except as specifically set forth herein or therein, neither the
   Company nor the Purchaser makes any representation, warranty, covenant or undertaking with
   respect to such matters. No provision of this Agreement may be waived or amended other than
   by an instrument in writing signed by the Purchaser.

                i)      Notices. All notices, demands, requests, consents, approvals, and other
   communications required or permitted hereunder shall be in writing and, unless otherwise
   specified herein, shall be: (i) personally served, (ii) deposited in the mail, registered or certified,
   return receipt requested, postage prepaid, (iii) delivered by reputable air courier service with
   charges prepaid, or (iv) transmitted by hand delivery, telegram, email or facsimile, addressed
   as set forth below or to such other address as such party shall have specified most recently by
   written notice. Any notice or other communication required or permitted to be given hereunder
   shall be deemed effective (a) upon hand delivery or delivery by email or facsimile with accurate
   confirmation generated by the transmitting facsimile machine or computer, at the address, email
   address or facsimile number designated below (if delivered on a business day during normal
   business hours where such notice is to be received), or the first business day following such
   delivery (if delivered other than on a business day during normal business hours where such
   notice is to be received) or (b) on the second business day following the date of mailing by
   express courier service, fully prepaid, addressed to such address, or upon actual receipt of such
   mailing, whichever shall first occur. The addresses for such communications shall be:

       Purchaser:                        EMA Financial, LLC
                                         40 Wall Street, 17th Floor
                                         New York, NY 10005
                                         Attn: Felicia Preston
                                         Email: admin@emafin.com

          Company:                       Pharmagreen Biotech Inc.
                                         2987 Blackbear Court
                                         Coquitlam, British Columbia V4E 3A2
                                         Attn: Peter Wojcik, Chief Executive Officer
                                         Email: pwojcik@telus.net

          Each party shall provide notice to the other party of any change in address.


                                                          18
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 19 of 21




                j)     Successors and Assigns. This Agreement shall be binding upon and inure
   to the benefit of the parties and their successors and assigns. Neither the Company nor the
   Purchaser shall assign this Agreement or any rights or obligations hereunder without the prior
   written consent of the other. Notwithstanding the foregoing, subject to Section 2(f), the
   Purchaser may assign its rights hereunder to any person that purchases Securities in a private
   transaction from the Purchaser or to any of its “affiliates,” as that term is defined under the 1934
   Act, without the consent of the Company.

                k)     Third Party Beneficiaries. This Agreement is intended for the benefit of the
   parties hereto and their respective permitted successors and assigns, and is not for the benefit
   of, nor may any provision hereof be enforced by, any other person.

                 l)    Survival. The representations and warranties of the Company and the
   agreements and covenants set forth in this Agreement shall survive the Closing hereunder
   notwithstanding any due diligence investigation conducted by or on behalf of the Purchaser.
   The Company agrees to indemnify and hold harmless the Purchaser and all their officers,
   directors, employees and agents for loss or damage arising as a result of or related to any breach
   or alleged breach by the Purchaser of any of its representations, warranties and covenants set
   forth in this Agreement or any of its covenants and obligations under this Agreement, including
   advancement of expenses as they are incurred.

              m)       Further Assurances. Each party shall do and perform, or cause to be done
   and performed, all such further acts and things, and shall execute and deliver all such other
   agreements, certificates, instruments and documents, as the other party may reasonably request
   in order to carry out the intent and accomplish the purposes of this Agreement and the
   consummation of the transactions contemplated hereby.

                n)      No Strict Construction. The language used in this Agreement will be
   deemed to be the language chosen by the parties to express their mutual intent, and no rules of
   strict construction will be applied against any party.

                o)     Remedies. The Company acknowledges that a breach by it of its obligations
   hereunder will cause irreparable harm to the Purchaser by vitiating the intent and purpose of the
   transaction contemplated hereby. Accordingly, the Company acknowledges that the remedy at
   law for a breach of its obligations under this Agreement will be inadequate and agrees, in the
   event of a breach or threatened breach by the Company of the provisions of this Agreement,
   that the Purchaser shall be entitled, in addition to all other available remedies at law or in equity,
   and in addition to the penalties assessable herein, to an injunction or injunctions restraining,
   preventing or curing any breach of this Agreement and to enforce specifically the terms and
   provisions hereof, without the necessity of showing economic loss and without any bond or
   other security being required.

               p)      Counterparts. This Agreement may be executed in any number of
   counterparts, each of which when so executed and delivered shall be deemed to be an original
   and all of which together shall be deemed to be one and the same agreement. Any signature



                                                       19
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 20 of 21




   transmitted by facsimile, e-mail, or other electronic means shall be deemed to be an original
   signature.




                                                 [signature page to follow]




                                                            20
Securities Purchase Agreement – PHBI, T1, 2019-09-25
          Case 1:20-cv-05662-LGS Document 1-2 Filed 07/22/20 Page 21 of 21




              IN WITNESS WHEREOF, the undersigned Purchaser and the Company have
caused this Agreement to be duly executed as of the date first above written.

PHARMAGREEN BIOTECH INC.


By:
Name: Peter Wojcik
Title: Chief Executive Officer


EMA FINANCIAL, LLC

By:
Name: Felicia Preston
Title: Director

                                                       GUARANTY

The undersigned subsidiaries of Pharmagreen Biotech Inc., a Nevada corporation (the
“Company”), jointly and severally, absolutely, unconditionally and irrevocably, guarantees to
EMA Financial, LLC, a Delaware limited liability company (the “Purchaser”) and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment and performance
by the Company when due (whether at the stated maturity, by acceleration or otherwise) of all
amounts due under, and all other obligations under, the 10% convertible note in the principal
amount of $78,000.00 issued by the Company to the Purchaser on October 1, 2019. The
undersigned subsidiaries’ liability under this Guaranty shall be unlimited, open and continuous for
so long as this Guaranty remains in force.

 WFS Pharmagreen Inc.                                          1155907 B.C. Ltd.

 By:                                                           By:
 Print Name: Peter Wojcik                                      Print Name: Peter Wojcik
 Title: Chief Executive Officer                                Title: Chief Executive Officer




                                                          21
Securities Purchase Agreement – PHBI, T1, 2019-09-25
